ORDER

PER CURIAM.
Broderick Hawkins appeals the denial of a motion to vacate judgment and sentence under Supreme Court Rule 29.15. The convictions sought to be vacated are for one count of first degree murder, one count of first degree assault, and two counts of armed criminal action, for which the sentence was consecutive terms of life imprisonment without probation or parole for the murder conviction, and life imprisonment for the remaining counts. We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
The judgment is affirmed in accordance with Rule 84.16Cb).